      6:19-cv-03511-BHH            Date Filed 04/15/20        Entry Number 30          Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    GREENVILLE DIVISION

 April E. Tucker,                               )
                                                )
                                     Plaintiff, )                Civil Action No. 6:19-3511-BHH
                                                )
                      vs.                       )
                                                )                     OPINION AND ORDER
 House of Raeford Farms Inc., Hannah            )
 Cagle, Jacyn Miller, Caroline Andrews,         )
                                                )
                                 Defendants. )
 ___________________________________ )

        This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Jacqueline D. Austin, made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On March 3, 2020,

Magistrate Judge Austin issued a Report and Recommendation ("Report") in which she

recommended that the case be dismissed for failure to comply with this Court’s Order and

failure prosecute pursuant to Federal Rule of Civil Procedure 41(b).1 The Magistrate Judge

makes only a recommendation to this Court. The recommendation has no presumptive

weight. The responsibility for making a final determination remains with this Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court may accept, reject, or modify, in

whole or in part, the Report or may recommit the matter to the Magistrate Judge with

instructions. 28 U.S.C. § 636(b)(1).

        “The authority of a court to dismiss sua sponte for lack of prosecution has generally

been considered an ‘inherent power,’ governed not by rule or statute but by the control


        1
         See Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989) (dismissal with prejudice appropriate where
warning given); Chandler Leasing Corp. v. Lopez, 669 F.2d 919, 920 (4th Cir. 1982) (court may dismiss sua
sponte).
     6:19-cv-03511-BHH        Date Filed 04/15/20      Entry Number 30       Page 2 of 2




necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” See Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962). As well as inherent authority, this Court may sua sponte dismiss a case for lack of

prosecution under Federal Rule of Civil Procedure 41(b). Id. at 630.

       Plaintiff filed no objections and the time for doing so expired on April 10, 2020. In the

absence of objections to the Magistrate Judge’s Report, this Court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

and advisory committee’s note). Plaintiff has failed to comply with this Court’s Orders. As

such, the Court finds that this case should be dismissed pursuant to Federal Rule of Civil

Procedure 41(b).

       After a careful review of the record, the applicable law, and the Report, the Court

finds the Magistrate Judge’s recommendation to be proper. Accordingly, the Report is

adopted and incorporated herein by reference, and this case is dismissed without prejudice

due to Plaintiff’s failure to comply with this Court’s Order and failure to prosecute the case.

       IT IS SO ORDERED.

                                            /s/Bruce Howe Hendricks
                                            United States District Judge
April 15, 2020
Greenville, South Carolina

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                              -2-
